DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a sending card, configured to receive a rotation instruction, rotate a system window of a screen according to the rotation instruction, translate a play window to a preset position in the system window, and transmit a display image in the translated play window to a receiving card; a receiving card, configured to receive the display image sent by the sending card, and transmit the display image to the screen and the screen, configured to display the display image transmitted by the receiving card.” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification in age 18 describes the screen being a LED screen. However the specification fails to provide structure for the claimed sending card and receiving card.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a sending card, configured to receive a rotation instruction, rotate a system window of a screen according to the rotation instruction, translate a play window to a preset position in the system window, and transmit a display image in the translated play window to a receiving card; a receiving card, configured to receive the display image sent by the sending card, and transmit the display image to the screen” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 13 is rejected for being dependent on rejected claim 12.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-10, 12-13, 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gatt et al (US Pub 2013/0236093).

With respect to claim 1, Gatt discloses a method for controlling screen display, (par 0004; discloses invention related to an image editing application with a cropping and straightening tool to edit an image. The cropping and straightening tool provides a user with a rotatable user interface (UI) item) comprising: receiving a rotation instruction (par 0008; discloses a component for detecting and measuring movement of the device and the rotates the UI item based on the detected orientation); rotating a system window (fig. 4A; GUI 400) of the screen according to the rotation instruction, wherein when the system window is rotated, the absolute position of a play window (fig. 4A; image display area 410) in the system window changes accordingly; (fig. 4A; discloses GUI 400 displayed in landscape mode; fig. 45a; discloses GUI 4500 is rotated in portrait mode based on the orientation of the device where the location of the image display area is different in portrait orientation ) translating the play window to a preset position in the system window (fig. 45a; discloses the image display area 1546 is located at a preset location in the GUI 4500 where the image display area 410 in fig. 4A is located at different location); and transmitting a display image in the translated play window to the screen for display (fig. 45A; image 4517; par 0419; discloses At stage 4501, the image editing application displays an image 4517 in the image display area 4516).

With respect to claim 2, Gatt discloses wherein the preset position is used for representing a position where the display image in the play window is intercepted from the system window (fig. 45a; discloses the image display area 4516 is used for displaying the image 4517; par 0419; discloses  At stage 4501, the image editing application displays an image 4517 in the image display area 4516. The image 4517 corresponds to a thumbnail 4535 displayed in the collection display area 4520. That is, the image editing application displays the image 4517 in the image display area 4516 in response to the user's selection (e.g., by touching) the thumbnail 4535).

With respect to claim 3, Gatt discloses wherein the rotation instruction comprises at least one of a rotation angle and a rotation direction; rotating the system window of the screen according to the rotation instruction comprises at least one of the following: controlling the system window to rotate according to a rotation angle indicated by the rotation instruction; and controlling the system window to rotate according to a rotation direction indicated by the rotation instruction (par 0138; discloses The computing device 700 also has one or more devices (e.g., a gyroscope, an accelerometer, etc.) that detect and measure the movement of the computing device 700. In some embodiments, the image editing application uses these devices to detect and measure the movement of the computing device 700. For instance, the image editing application receives orientation values from a gyroscope (not shown) of the computing device 700; fig. 45a; discloses rotating the GUI based on the detected orientation).


With respect to claim 4, Gatt discloses wherein before translating the play window to the preset position in the system window, the method further comprises: determining, according to a rotation angle, whether size information of the play window needs to be adjusted, wherein the play window rotates along with the rotation of the system window; and if the size information of the play window needs to be adjusted, adjusting a size information of the play window, wherein the display image in the play window is redrawn after the size information of the play window is adjusted (par 0414; discloses  some of the devices on which the image editing application runs may have limited screen sizes and may be unable to display UI items the way the items are displayed in larger screens of larger devices. Also, the larger screens of the larger devices may be deemed limited when the devices are held in different orientations (e.g., portrait). In some embodiments, the image editing application displays different sets of different UI items at different instances in time to accommodate limited screen sizes).

With respect to claim 8, Gatt discloses wherein transmitting the display image in the translated play window to the screen for display comprises: transmitting the display image in the translated play window to a processing module, (par 0475; discloses memory 4970 also includes image processing instructions 4978 to facilitate image-related processing and functions; fig. 49; discloses processing unit 4905 connected to memory 4970 and executes the operations) wherein the processing module intercepts the display image according to a layout parameter of the play window, and sends an intercepted image information to the screen for display (par 0419; discloses . At stage 4501, the image editing application displays an image 4517 in the image display area 4516. The image 4517 corresponds to a thumbnail 4535 displayed in the collection display area 4520. That is, the image editing application displays the image 4517 in the image display area 4516 in response to the user's selection (e.g., by touching) the thumbnail 4535).

With respect to claim 9, Gatt discloses wherein before transmitting a display image in the translated play window to the screen for display, the method further comprises: redrawing the display image in the play window after adjusting the size information of the play window, (fig. 45a; discloses upon orientation change (i.e. portrait orientation), the image display area 4516 is resized and display the image 4517 on the resized image display area) which comprises: obtaining a relative position of each child image layer on a parent image layer in an unrotated play window, wherein the parent image layer is the next image layer adjacent to the child image layer; taking the play window whose size information has been adjusted as a root image layer at the bottom level, drawing each image layer in order from lowest to highest according to the relative position of each child image layer on the parent image layer until all image layers are drawn (par 0415; discloses the image editing application of some embodiments displays different sets of different UI items at different instances in time. FIG. 45 illustrates that the GUI 4500 includes a control pane 4515, an image display area 4516, a collection display area 4520, and a tool navigation pane 4525; par 0418; discloses the image editing application may replace a first set of UI items displayed in the tool navigation pane 4525 with a second set of UI items in a number of different ways. For instance, the image editing application overlays the first set with the second set as the second set is sliding in. The image editing application may slide out the first set while sliding in the second set. Moreover, the direction of sliding by the first and second sets may be any direction--up, down, left, right, diagonal, etc).

With respect to claim 10, Gatt discloses a method for controlling screen display, (par 0004; discloses invention related to an image editing application with a cropping and straightening tool to edit an image. The cropping and straightening tool provides a user with a rotatable user interface (UI) item) comprising: displaying a play window in a first mode in a display area of a screen; (fig. 4a; discloses displaying a GUI 400 comprising image display area 410 in a landscape mode) and in response to a rotation instruction,( par 0008; discloses a component for detecting and measuring movement of the device and the rotates the UI item based on the detected orientation; par 0414; discloses ) displaying the play window in a second mode in the display area of the screen, (see fig. 45a; discloses displaying the GUI 4500 comprising image display area 4516 in a portrait mode ) wherein the rotation instruction comprises a preset rotation angle, (par 0138; discloses  the image editing application receives orientation values from a gyroscope (not shown) of the computing device 700; fig. 45a discloses device orientation being portrait that is rotated 90 degrees from the landscape mode shown in fig. 4A) and the play window in the second mode is obtained by rotating the system window of the screen to the preset rotation angle and moving it to a preset position in the system window, the screen displays a display image in the play window after the translation; (fig. 45a; discloses image 4517 is displayed on the rotated image display area 4516 of the GUI 4500) wherein, while the system window rotates, the absolute position of the play window in the system window changes accordingly (fig. 45a; discloses the image display area 1546 is located at a preset location in the GUI 4500 where the image display area 410 in fig. 4A is located at different location).


With respect to claim 12, Gatt discloses a system for controlling screen display, (par 0467; discloses  the image editing and viewing applications of some embodiments operate on mobile devices) comprising: a sending card, configured to receive a rotation instruction, (see fig. 49; discloses peripheral interface 4915; par  0470; discloses the I/O subsystem 4935 involves the transfer between input/output peripheral devices, such as a display, a touch screen, etc., and the data bus of the processing units 4905 through the peripherals interface 4915;  peripherals interface 4915 connected to orientation sensor 4945 and receives orientation instructions) rotate a system window of a screen according to the rotation instruction, (see fig. 45a; discloses GUI 4500 is rotated based on the orientation of the device) translate a play window to a preset position in the system window, and transmit a display image in the translated play window to a receiving card,(see fig. 45a; discloses the image display area is displayed on the preset region and image 4517 is displayed on the image display area) wherein when the system window is rotated, the absolute position of the play window in the system window changes accordingly; (fig. 4A; discloses GUI 400 displayed in landscape mode; fig. 45a; discloses GUI 4500 is rotated in portrait mode based on the orientation of the device where the location of the image display area is different in portrait orientation) a receiving card, configured to receive the display image sent by the sending card, and transmit the display image to the screen; and the screen, configured to display the display image transmitted by the receiving card (fig. 45a; discloses the rotated image 4517 is displayed on the image display area; par 0470; discloses The I/O subsystem 4935 involves the transfer between input/output peripheral devices, such as a display, a touch screen, etc., and the data bus of the processing units 4905 through the peripherals interface 4915).

With respect to claim 13, Gatt discloses comprising: a logic controller, connected between the sending card and the receiving card, and configured to intercept the play window according to a preset size, and send the intercepted display image to the receiving card (see fig. 49; discloses processing unit 4905 connected to peripheral interface 4905 which is connected to I/O subsystem; processing unit 4905 connected to memory 4970 that comprising image processing instructions 4978).

With respect to claim 17, Gatt discloses wherein before translating the play window to the preset position in the system window, the method further comprises: determining, according to the rotation angle, whether size information of the play window needs to be adjusted, wherein the play window rotates along with the rotation of the system window; and if the size information of the play window needs to be adjusted, adjusting a size information of the play window, wherein the display image in the play window is redrawn after the size information of the play window is adjusted (par 0414; discloses  some of the devices on which the image editing application runs may have limited screen sizes and may be unable to display UI items the way the items are displayed in larger screens of larger devices. Also, the larger screens of the larger devices may be deemed limited when the devices are held in different orientations (e.g., portrait). In some embodiments, the image editing application displays different sets of different UI items at different instances in time to accommodate limited screen sizes).
.

With respect to claim 18, Gatt discloses wherein before translating the play window to the preset position in the system window, the method further comprises: determining, according to the rotation angle, whether size information of the play window needs to be adjusted, wherein the play window rotates along with the rotation of the system window; and if the size information of the play window needs to be adjusted, adjusting a size information of the play window, wherein the display image in the play window is redrawn after the size information of the play window is adjusted (par 0414; discloses  some of the devices on which the image editing application runs may have limited screen sizes and may be unable to display UI items the way the items are displayed in larger screens of larger devices. Also, the larger screens of the larger devices may be deemed limited when the devices are held in different orientations (e.g., portrait). In some embodiments, the image editing application displays different sets of different UI items at different instances in time to accommodate limited screen sizes).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gatt et al (US Pub 2013/0236093) in view of DO et al (US Pub 2013/0222516).

With respect to claim 5, Gatt doesn’t expressly disclose wherein if the size information of the play window has no need to be adjusted, redrawing the display image in the rotated play window;
In the same field of endeavor, DO discloses rotating image based on the detected rotation of the device where if the size information of the play window has no need to be adjusted, redrawing the display image in the rotated play window (par 0079; discloses resizing an image based on the detected rotation; Table 2; discloses when the rotation is 180 degrees from a portrait orientation, no resizing is needed);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Gatt to display the image display area in its original size when the degrees of rotation is 180 degrees as disclosed by DO in order to properly display the image display area on the screen.


With respect to claim 6, Gatt doesn’t expressly disclose wherein the rotation angle comprises one of 90, 180 and 270°; determining, according to the rotation angle, whether the size information of the play window needs to be adjusted comprises: if the rotation angle is 180, determining not to adjust the size information of the play window; and if the rotation angle is 90 or 270 , determining to adjust the size information of the play window;
In the same field of endeavor, DO discloses rotating image based on the detected rotation of the device wherein the rotation angle comprises one of 90, 180 and 270°; (see table 2; discloses rotation angle involves 90, 180 and 170 degrees) determining, according to the rotation angle, whether the size information of the play window needs to be adjusted comprises: if the rotation angle is 180, determining not to adjust the size information of the play window; and if the rotation angle is 90 or 270 , determining to adjust the size information of the play window (see table 2 ; discloses when rotation angle is 180 degrees from the portrait orientation, no resizing is needed; however when the rotation angle is 90 or 270 degrees from a portrait orientation, resizing is needed);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Gatt to display the image display area in its original size when the degrees of rotation is 180 degrees and resize the image when rotation angle is 90 or 270 degrees from a portrait orientation as disclosed by DO in order to properly display the image display area on the screen.

Claim(s) 7, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gatt et al (US Pub 2013/0236093) in view of Sato et al (US Pub 2006/0056739).

With respect to claim 7, Gatt discloses wherein the size information comprises a first length of the play window in a first direction of a play plane, and a second length of the play window in a second direction of the play plane, wherein the first direction is vertical to the second direction; (fig. 4A; discloses the image display area 410 has a first length in vertical direction and second length in horizontal direction and are perpendicular to each other); Gatt discloses resizing the image display area (see fig. 45a; image display area 4516);
Gatt doesn’t expressly disclose adjusting the size information of the play window comprises: determining the first length of the play window before adjustment as the second length of the play window after adjustment; and determining the second length of the play window before adjustment as the first length of the play window after adjustment;
In the same field of endeavor, Sato discloses image processing based on rotation angle where adjusting the size information of the play window comprises: determining the first length of the play window before adjustment as the second length of the play window after adjustment; and determining the second length of the play window before adjustment as the first length of the play window after adjustment (par 0127; discloses When the rotation angle of the information the second image process is 90 degrees or 270 degrees (ST1130), the local control CPU 113 obtains an output image size (Xo, Yo) by switching round vertical/horizontal size information having an input of an image size (Xi, Yi) as Xo=Yi, Yo=Xi (ST1131));

Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Gatt to resize the image display area by switching the vertical and horizontal size information as disclosed by Sato in order to accurately display the rotated image on the screen.

With respect to claim 11, Gatt discloses a first display image is the display image in the play window displayed in the first mode, (see fig. 4a; discloses an image is displayed in the image display area 410 in landscape mode) and a second display image is the display image in the play window displayed in the second mode (see fig. 45a; discloses an image is displayed in the image display area 4516 in portrait mode); Gatt doesn’t expressly disclose wherein when the rotation angle is 90 or 270 , length and width information of a first display image is opposite to that of a second display image; when the rotation angle is 180°, the first display image is opposite to the second display image in the vertical direction;
In the same field of endeavor, Sato discloses rotating images wherein when the rotation angle is 90 or 270 , length and width information of a first display image is opposite to that of a second display image; (par 0119; discloses when the rotation angle information of the first image process is 90 degrees or 270 degrees (ST1111) the local control CPU 113 obtains the output image size (Xo, Yo) by switching round the vertical/horizontal size information having an input of an image size (Xi, Yi) as Xo=Yi, Yo=Xi (ST1112)) when the rotation angle is 180°, the first display image is opposite to the second display image in the vertical direction (par 0119; discloses rotating the image by 90 degrees result in length and width being opposite; rotating the image twice resulting 180 degrees, hence the image would be opposite of original image);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Gatt to display the image display area by switching the vertical and horizontal size information as disclosed by Sato in order to accurately display the rotated image on the screen.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/           Examiner, Art Unit 2624       

/MICHAEL A FARAGALLA/           Primary Examiner, Art Unit 2624  
12/02/2022